Citation Nr: 0410758	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-14 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of an injury 
to the groin.

2.  Entitlement to service connection for a tumor of the back.

3.  Entitlement to service connection for post-operative residuals 
of a brain tumor.

4.  Entitlement to service connection for breast tumors.

5.  Entitlement to service connection for a tumor of the prostate 
gland.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from May 1952 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
The RO denied entitlement to service connection for residuals of 
an injury to the groin, a tumor of the back, post-operative 
residuals of a brain tumor, breast tumors, and a tumor of the 
prostate gland.

In his May 2003 substantive appeal (Form 9) to the Board, the 
veteran requested a hearing before a Veterans Law Judge at the RO.  
In subsequent correspondence received from the veteran's 
representative in February 2004, it was stated that the veteran no 
longer wanted a hearing before a Veterans Law Judge.  


FINDINGS OF FACT

1.  A groin injury, back tumor, breast tumors, and prostate gland 
tumor were not shown in service, nor have such disorders claimed 
by the veteran ever been shown to exist by competent and probative 
evidence.

2.  A brain tumor was not shown in service or for many years 
thereafter, nor was a malignant tumor of the brain shown disabling 
to a compensable degree during the first post service year.

3.  The probative and competent evidence of record establishes 
that the post service diagnosed brain tumor has not been linked to 
active service on any basis.


CONCLUSIONS OF LAW

1.  Residuals of a groin injury were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003). 

2.  A tumor of the back was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.303.  

3.  A brain tumor was not incurred in or aggravated by active 
service; nor may a malignant brain tumor be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2003). 

4.  Breast tumors were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 
3.303.  

5.  A tumor of the prostate gland was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
5107; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are negative for any 
findings, treatment or diagnoses of an injury to the groin or 
tumors of the back, brain, breast, or prostate.  

Surgeon General Office records show that in March 1953, the 
veteran was treated for prostatitis, acute, nongonococcic.  In 
January 1954, he was treated for urethritis secondary to 
gonococcus.




Statements were received from the veteran's sisters and brother in 
September 2000.  Each of them reported that the veteran had come 
home from service with a lump in his back and with complaints of 
injury to his groin.  

VA medical treatment records dated from July 1999 to September 
2000 show that in May 1999 the veteran underwent surgery for 
removal of a brain tumor.  The tumor was found to be a meningioma 
in the right parietal dural area of the brain.  

An April 2000 mammogram report revealed that the veteran had 
bilateral gynecomastia, enlargement of breast tissue.  VA 
hospitalization records dated in November and December 1999 
indicated that the veteran had a past medical history of benign 
prostatic hypertrophy, status post meningioma, lumbar disc removal 
and prostatectomy. 

A letter dated in November 2000 was received from JWN, DO, at the 
Missouri Veterans Home.  Dr. JWN stated that the veteran had been 
seen in June 2000 and had diagnoses of hypertension, urinary 
outlet obstruction, depression, cerebral vascular accident, and 
history of meningioma with resection.  Since his admission, he had 
been hospitalized secondary to seizure activity, having mastitis 
secondary to medication treatment.  

A letter dated in June 2002 was received from Dr. JWN at the 
Missouri Veterans Home.  Dr. JWN noted that the veteran had a past 
diagnosis of meningioma.  The veteran had reported that he had had 
a large benign tumor, a lipoma on his back and tumors of the 
brain, prostate and left breast.  

Dr. JWN noted that the veteran was very adamant that his 
conditions had begun while in service, however, the charts at the 
Veteran's home only provided brief references to the veteran's 
condition, but no detailed reports or dates.


Criteria

To establish service connection for a claimed disability the facts 
must demonstrate that a disease or injury resulting in current 
disability was incurred in active military service or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

Service incurrence for malignant tumors may be presumed if they 
are is manifested to a compensable degree within a year of the 
veteran's discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for Veterans Claims (CAVC) has 
held that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

If not shown during service, service connection may be granted for 
presumptive disease such as malignant tumors or prostate cancer if 
shown disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).

This rule does not mean that any manifestation in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  

When the disease identity is established, there is no requirement 
of evidentiary showing of continuity. When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or both 
of the second and third elements can be satisfied, under 38 C.F.R. 
§ 3.303(b) (2003), by the submission of (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service continuity 
of symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and the 
post-service symptomatology.  McManaway v. West, 13 Vet. App. 60, 
65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 495-97).

CAVC has established the following rules with regard to claims 
addressing the issue of chronicity.  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the CAVC's 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).   A lay person is competent to testify only 
as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  

A layperson is not, however, competent to provide evidence that 
the observable symptoms are manifestations of chronic pathology or 
diagnosed disability, unless such a relationship is one to which a 
lay person's observation is competent.  See Savage, 10 Vet. App. 
at 495-97.

The CAVC has further determined chronicity was not demonstrated 
when the sole evidentiary bass for the asserted continuous 
symptomatology was the sworn testimony of the appellant himself 
and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held that the 
appellant had not submitted medical evidence providing a nexus 
between an in-service injury and a current disability.  The CAVC 
held that where a claimant's personal belief, no matter how 
sincere, was unsupported by medical evidence, the personal belief 
cannot form the basis of a claim.

The CAVC stated that it clearly held in Savage that Section 3.303 
does not relieve a claimant of the burden of providing a medical 
nexus.  Rather, a claimant diagnosed with a chronic condition must 
still provide a medical nexus between the current condition and 
the putative continuous symptomatology.  Until the claimant 
presents competent medical evidence to provide a relationship 
between a current disability and either an in-service injury or 
continuous symptomatology, the claimant cannot succeed on the 
merits of the claim.  Voerth, 13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When, after 
consideration of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  This new law eliminates the 
concept of a well-grounded claim, and redefines the obligations of 
VA with respect to the duties to notify and to assist claimants in 
the development of their claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and evidence 
needed to substantiate and complete a claim. VCAA, § 3(a), 114 
Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002).  

In this regard, VA will inform the veteran of which information 
and evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his behalf.  VA 
will also request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 
(2000).  See 38 U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the statutory 
and regulatory provisions.  That is, by way of the rating decision 
in June 2002, a statement of the case (SOC) dated in April 2003, 
and a letter regarding the VCAA in September 2001, the veteran was 
provided with the applicable law and regulations and given 
adequate notice as to the evidence needed to substantiate his 
claims and the evidence not of record that is necessary.  

In addition, the April 2003 SOC provided the specific criteria and 
fully explained the notice and duty to assist provisions of the 
VCAA, including the respective responsibilities of the parties to 
secure evidence, and asked the veteran to submit or authorize VA 
to obtain outstanding evidence and documentation relevant to the 
appeal.  

Thus, the Board is satisfied that the RO has provided all notice 
as required by the VCAA, including asking him to submit everything 
he has which is pertinent to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA has taken all appropriate 
action to develop the veteran's claim, including obtaining VA 
treatment records and obtaining VA examinations.  The Board also 
notes that in this case the veteran was provided notice of the 
VCAA prior to the initial unfavorable RO decision.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

The decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  

This new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  As the Board has already 
indicated above, the veteran was afforded numerous opportunities 
to submit additional evidence.  It appears to the Board that the 
claimant has indeed been notified that he should provide or 
identify any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant covering 
all content requirements is harmless error. 

The Board finds that VA has done everything reasonably possible to 
assist the claimant.  Adjudication of the claim may proceed, 
consistent with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claims on the merits.  


Service Connection

The requirements for entitlement to service connection for 
residuals of a injury to the groin, and tumors of the back, breast 
and prostate gland have not been met. The competent evidence of 
record does not demonstrate a current diagnosis of any of these 
claimed disorders, nor does the competent and probative evidence 
of record show that these disorders ever existed either in service 
or post service.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

While the Board accepts the sincere belief of the veteran that he 
currently suffers from residuals of an injury to the groin and 
tumors of the back, breast and prostate gland, all of which he 
argues were incurred as a result of his active service, he is not 
competent to offer such opinions.  Similarly, the veteran's 
sisters and brother are not competent to offer such opinions.  
Where, as in this case, the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons are 
not competent to offer medical opinions. Espiritu v. Derwinksi, 2 
Vet. App. 492, 494-95 (1992).  The medical evidence of record is 
of greater probative weight and the evidence does not show that 
the veteran has chronic residuals of a groin injury, or suffers 
from tumors of the back, breast or prostate gland which have been 
linked to service on the basis of probative and competent medical 
evidence.  

The service medical records do not reveal any treatment or 
diagnosis of a groin injury or tumors of the back, breast or 
prostate gland.  Furthermore, there is no medical evidence that 
the veteran received treatment for tumors of the back, breast or 
prostate gland within a year of his 1954 discharge from service.  
The records do show that the veteran was treated for acute 
prostatitis and urethritis during service, however, there is no 
indication that such disorders resulted in chronic disabilities of 
the groin or prostate.  

Post-service, an April 2000 VA mammogram shows that the veteran 
was diagnosed with gynecomastia, however, is no indication that 
the veteran had a tumor of the breast.  VA treatment records also 
indicate that he has a history of benign prostatic hypertrophy and 
underwent a prostatectomy, however, there is no indication of a 
tumor of the prostate gland.  In sum, the post-service medical 
treatment records do not show that the veteran currently suffers 
from residuals of an injury to the prostate, or tumors of the 
back, breast or prostate gland.

With regard to the veteran's post-operative residuals of a brain 
tumor, the Board notes that the evidence does not show that the 
veteran had a brain tumor in service or within a year of his 1954 
discharge from active duty.  Accordingly, the veteran is not 
entitled to service connection for residuals of a brain tumor on a 
direct or presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 
(2003).  

Furthermore, competent medical evidence does not link the 
veteran's meningioma, which is first reflected in the record in 
May 1999, to his active duty.  Thus, the Board must conclude that 
service connection for residuals of a brain tumor is not 
warranted.

Although the veteran is entitled to the benefit of the doubt where 
the evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of the 
evidence is against the claims of entitlement to service 
connection for the disorders at issue.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for residuals of an injury to 
the groin is denied.

Entitlement to service connection for tumor of the back is denied.

Entitlement to service connection for post-operative residuals of 
a brain tumor is denied.

Entitlement to service connection for breast tumors is denied.

Entitlement to service connection for tumor of the prostate gland 
is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



